DETAILED ACTION
This non-final Office action is in response to the claims filed on February 21, 2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I – FIGS. 1, 2, and 11 – brake assembly 25 includes two cams 6 with actuator 4 and spring 5 extending through the center of the cams and brake retractor 8 and wherein the rope 23 passes above a run after passing around pulley 24 toward the brake assembly;
Species II – FIGS. 3-5 – brake assembly 125 includes arm 136, pulley 138, and cam 148;
Species III – FIGS. 6-8 – brake assembly 225 includes two cams 242,258 that share a pivot axis, spring members 205,260 attached at an edge of each cam and wherein a cable 256 extends within a rung and into engagement with the brake assembly 225;
Species IV – FIG. 9 – brake assembly 325 includes two cams 342,358, wherein cam 342 is situated above cam 358 such that each cam has its own pivot axis, and wherein the assembly includes two cable ends;
Species V – FIG. 10 – brake assembly 425 includes a cable 456 attached to a first end of a ring 468, the cable is routed downwards through a cable guide 470, the ring 468 is attached to a larger loop 472 and the end of rope 423 is attached to the ring 468
The species are independent or distinct for the reasons outlined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different species require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Patrick Clunk on September 1, 2022 a provisional election was made without traverse to prosecute the invention of Species 2 pertaining to FIGS. 3-5 and reading on claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2020 was considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10605003. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10605003 claims a braking system for use with an extension ladder having a base section and a fly section movable relative to the base section via an adjustment rope, the braking system including: a bracket for attachment to the fly section; a pulley movable relative to the bracket by the adjustment rope between a first position when no tension is applied to the adjustment rope and a second position when tension is applied to the adjustment rope; an arm movable with the pulley between the first and second positions; a cam attached to the arm and movable between an engaged position when the pulley and arm are in the first position with the cam engaging with the base section to prevent movement of the fly section relative to the base section, and a disengaged position when the pulley and arm are in the second position with the cam disengaging from the base section to allow movement of the fly section relative to the base section; and a resilient member attached to the arm and attachable to the fly section, the resilient member configured to bias the arm in the first position and to move the arm from the second position to the first position when no tension is applied to the adjustment rope, as recited in claim 1 and similarly recited in claims 9 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 –“the arm in the first position and to move the arm from the second position to the first position” is unclear since “first position” and “second position” are previously recited in reference to the pulley, rather than the arm. Also, note that the following recited in claim 1 is also unclear for the same reason – “movable between an engaged position when the pulley and arm are in the first position with the cam engaging with the base section to prevent movement of the fly section relative to the base section, and a disengaged position when the pulley and arm are in the second position.”
Further, claims dependent upon a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4364451 to Wright.
Wright discloses a braking system for use with an extension ladder having a base section 1 and a fly section 3 movable relative to the base section via an adjustment rope 45, the braking system including: 
a bracket 15 for attachment to the fly section; 
a pulley 61 movable relative to the bracket by the adjustment rope between a first position when no tension is applied to the adjustment rope and a second position when tension is applied to the adjustment rope; 
an arm 41 movable with the pulley between the first and second positions; 
a cam 31 attached to the arm and movable between an engaged position when the pulley and arm are in the first position with the cam engaging with the base section to prevent movement of the fly section relative to the base section, and a disengaged position when the pulley and arm are in the second position with the cam disengaging from the base section to allow movement of the fly section relative to the base section; and 
a resilient member 51 attached to the arm and attachable to the fly section, the resilient member configured to bias the arm in the first position and to move the arm from the second position to the first position when no tension is applied to the adjustment rope. (claim 1)
Wright further discloses wherein the bracket includes a slot (that houses pin 65) (claim 2) and wherein the arm comprises a vertical portion and a horizontal portion, and wherein the cam and the resilient member are attached to the vertical portion. (claim 3) (see annotated figure below)
Wright further discloses wherein the cam is pivotally attached to the vertical portion of the arm (via bracket 15) by a pin 65 (claim 4) and wherein the cam is pivotally attached to the bracket by a pin. (claim 5)





[AltContent: arrow][AltContent: textbox (Horizontal portion)][AltContent: textbox (Vertical portion)][AltContent: ]              
    PNG
    media_image1.png
    665
    288
    media_image1.png
    Greyscale


	Wright further discloses wherein the resilient member is a spring. (claim 6)
	Wright further discloses a braking system for an extension ladder having a base section and a fly section, the braking system comprising: 
a pulley configured to interact with a rope; 
a cam coupled with the pulley such that the cam is movable between an engaged position engaging with the base section to prevent movement of the fly section relative to the base section when the pulley is in a first position, and a disengaged position disengaging from the base section to allow movement of the fly section relative to the base section when the pulley is in a second position; and 
a resilient member coupled to at least one of the pulley or the cam, the resilient member biasing the cam in the engaged position. (claim 17)
Wright further discloses a bracket for mounting to the fly section (claim 18) and further including an arm, wherein the arm is connected to the pulley and the cam such that movement of the pulley and the arm causes the cam to pivot between the engaged and disengaged positions. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 1-3, 6, 17, 18, and 20 above, in view of US 3902569 to Bair.
Wright fails to disclose wherein the cam includes a tread that engages with the base section in the engaged position. 
Bair teaches of a rubber tread surface 46 on a ladder for engagement with another surface. (see col. 3, lines 60-67 of Bair)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tread with the Wright cam that engages with the base section in the engaged position, as taught by Bair, in order to prevent slippage of the cam when in the engaged position. 

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1701123 to Roberts.
Roberts discloses a braking system for an extension ladder having a base section 1 and a fly section 2, the braking system comprising: 
a bracket for attachment to the fly section of the extension ladder, the bracket having a slot (slot houses a pin); 
a pulley 10 that interacts with a rope 9; 
an arm 7 comprising a horizontal portion and a vertical portion; (see annotated figure below) and 
a cam 5 pivotally attached at a first point to the vertical portion of the arm and at a second point to the bracket, wherein the cam is movable between an engaged position with the cam engaging with the base section to prevent movement of the fly section relative to the base section, and a disengaged position with the cam disengaging from the base section to allow movement of the fly section relative to the base section. (claim 9)

[AltContent: textbox (Vertical portion)][AltContent: arrow][AltContent: textbox (bracket)][AltContent: textbox (pin)][AltContent: arrow][AltContent: arrow]                      
    PNG
    media_image2.png
    243
    189
    media_image2.png
    Greyscale


	Roberts further discloses a resilient member 6 attached to the vertical portion of the arm (via element 8) and attachable to the fly section, the resilient member configured to bias the arm in a first position and to move the arm from a second position to the first position when no tension is applied to the rope. (claim 10)
	Roberts further discloses wherein the resilient member is a spring, (claim 11) wherein the cam is pivotally attached to the vertical portion of the arm by a pin, (claim 14) wherein the cam is pivotally attached to the bracket by a pin, (claim 15) and wherein the pin attaches the cam to the bracket at a location beneath the slot. (claim 16)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 9-11 and 14-16 above, in view of Bair.
Roberts fails to disclose wherein the cam includes a tread that engages with the base section in the engaged position. 
Bair teaches of a rubber tread surface 46 on a ladder for engagement with another surface. (see col. 3, lines 60-67 of Bair)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tread with the Roberts cam that engages with the base section in the engaged position, as taught by Bair, in order to prevent slippage of the cam when in the engaged position. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 1-3, 6, 17, 18, and 20 above, in view of US 6935464 to Duan.
Wright fails to disclose that the resilient member is a torsion spring.
Duan teaches of a torsion spring resilient member 21d that is also used with a braking system for an extension ladder.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the Wright spring with a torsion spring, as taught by Duan, in order to provide the Wright system with a simple biasing device that causes minimal wear and tear as well as since such a substitution would have yielded predictable results to one of ordinary skill in the art, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634